ORDER
The Court having ordered on February 21, 2001, that MARK D. CUBBERLEY of HAMILTON, who was admitted to the bar of this State in 1984, cooperate fully with the attorney designated to supervise him in the practice of law, failing which respondent would be temporarily suspended from practice without further notice;
And the Office of Attorney Ethics having reported to the Court that MARK D. CUBBERLEY has failed to cooperate with his supervising attorney;
And good cause appearing;
It is ORDERED that MARK D. CUBBERLEY is temporarily suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that MARK D. CUBBERLEY be restrained and enjoined from practicing law during the period of suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.